Missouri Court of Appeals
                            Southern District



APRIL 14, 2016

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE 84.16(b).

     1.    SD34181     IN THE INTEREST OF: I.N.G., a child under seventeen
                       years of age, B.D.C., Respondent-Appellant
                       vs.
                       GREENE COUNTY JUVENILE OFFICE, Petitioner-
                       Respondent, and MISSOURI DEPT. OF SOCIAL
                       SERVICES, CHILDREN’S DIVISION, Respondent

     2.    SD34135     IN THE INTEREST OF: D.R.O., A minor child under
                       seventeen years of age. GREENE COUNTY JUVENILE
                       OFFICE, Petitioner-Respondent
                       vs.
                       L.D.A.E., Respondent-Appellant